Filed 4/29/13 Smith v. Cheney CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


LEA SMITH,
         Plaintiff and Appellant,
v.
RICHARD CHARLES CHENEY, JR.,                                         A135986
         Defendant and Respondent;                                   (Contra Costa County
CONTRA COSTA DEPARTMENT OF                                           Super. Ct. No. MSF0701564)
CHILD SUPPORT SERVICES,
         Real Party in Interest.


         Lea Smith, in propria persona, appeals from a child custody and visitation order
regarding her son. She contends that she was denied a fair custody hearing, and that the
court ignored her claims that her son was abused. We affirm.
                                        FACTUAL BACKGROUND
         Smith has not provided a properly supported statement of facts in her opening
brief nor has she designated an adequate record. The California Rules of Court require
that litigants provide a summary of the significant facts supported by references to the
appellate record. (Cal. Rules of Court, rule 8.204 (a)(1)(C) & (2)(C); see Arbaugh v.
Procter & Gamble Mfg. Co. (1978) 80 Cal.App.3d 500, 503, fn. 1 [failure to comply with
the Rules of Court requiring summary of material facts supported by appropriate
reference to the record may constitute waiver of error].) Smith‟s status as a pro per
litigant does not excuse her from the duty to comply with the rules. An appellant in



                                                             1
propria persona is held to the same standard of conduct as that of an attorney on appeal.
(Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984–985.)
       Smith elected not to provide us with any reporter‟s transcripts and proceeded
solely on a clerk‟s transcript. There is thus no record of the numerous hearings in this
custody dispute. As far as we can ascertain from the limited record before us, Smith filed
an order to show cause to modify an existing child custody and visitation order on
February 23, 2010. She alleged that she was the victim of domestic violence and that her
son had suffered physical abuse. The existing order provided primary custody with the
son‟s father, with Smith having visitation in alternate weeks. The court held a hearing on
June 29, 2010, during which it expressed concerns about mother‟s mental health. The
court set the matter for a long cause hearing.
       The matter was heard on October 1, 2010. The court awarded legal and physical
custody of the son to father, with Smith having reasonable visitation on weekends. In
making its order, the court followed many of the recommendations of a mediator.
       Smith filed another order to show cause to modify the custody and visitation order
on December 30, 2011. She requested child abduction prevention orders alleging that
father was always late for visitation exchanges. The court denied the motion on February
14, 2012.
       Smith filed yet another order to show cause to modify the custody order on
February 15, 2012. She alleged that her son was living in fear and that she had noticed
changes in his behavior and appearance. The court held a hearing on June 19, 2012. The
court again awarded legal and physical of the son to father and adopted the mediator‟s
recommendations that Smith obtain a psychological evaluation and that she continue to
have weekend visitation with the exception of the third weekend of the month. Smith
thereafter filed this appeal.
                                      DISCUSSION
       Smith contends that she was denied a fair custody hearing. She, however, has
provided this court with no transcript of the hearing on her order to show cause to modify
the custody and visitation order.


                                             2
       It is well settled that a party challenging a judgment has the burden of showing
reversible error by an adequate record. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574; 9
Witkin, Cal. Procedure (5th ed. 2008) Appeal, § 628, p. 704.) “ „It is elementary and
fundamental that on a clerk‟s transcript appeal the appellate court must conclusively
presume that the evidence is ample to sustain the findings, and that the only questions
presented are as to the sufficiency of the pleadings and whether the findings support the
judgment.‟ [Citations.]” (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154, see also,
Gee v. American Realty & Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416 [if
record is inadequate for meaningful review, the appellant defaults and the trial court‟s
decision should be affirmed.) In the absence of an adequate record here, we must
presume that the court‟s judgment is correct. On the record before us, no error appears.
                                     DISPOSITION
       The order is affirmed.




                                                 _________________________
                                                 Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Humes, J.




                                             3